Citation Nr: 1200517	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine.   

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected postoperative internal derangement of the left knee and in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to a compensable rating for the service-connected bilateral hearing loss.  

4.  Entitlement to service connection for a claimed cervical spine disorder.    

5.  Entitlement to service connection for a claimed skull disorder.    

6.  Entitlement to service connection for claimed headaches.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1990.  This included service in the Republic of Vietnam from September 1970 to September 1971.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO.  

In March 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  

At the March 2010 Board hearing, the Veteran raised the issue of a total rating based on unemployability by reason of service-connected disability.  He asserted that he stopped working due to these conditions.  The Veteran's statements raise the issue of a total disability rating due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Since the issue of entitlement to a TDIU rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (since the last adjudication of a TDIU claim in January 2007), the Board does not have jurisdiction and refers the matter to the Agency of Original Jurisdiction for appropriate action. 

The issues of an increased rating for the service-connected bilateral hearing loss and service connection for headaches are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbar spine disability picture is shown to be manifested by complaints of pain, stiffness and deceased motion and to be productive of a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine to less than 45 degrees; neither intervertebral disc syndrome with incapacitating episodes lasting a duration of at least 4 weeks but less than 6 weeks during a 12 month period, nor a separate and distinct neurological deficit is demonstrated.  

2.  The service-connected left knee disability picture rated based the post operative residuals of internal derangement and degenerative joint disease is shown to be manifested by complaints of daily pain, but is not productive of more than mild instability or recurrent subluxation or a limitation of motion or functional loss due to pain or other factors that equates with or even approaches restriction of flexion to 30 degrees or restriction of extension to 10 degrees.    

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a skull injury with related defect or bone loss or a cervical spine injury since service.  

4.  The Veteran is not shown to have a current skull defect or loss of bone due to a documented injury or other event or incident of his extensive period of active service.  

5.  The Veteran is not shown to have manifested complaints or findings referable to a cervical spine disorder in service or for many years thereafter.   

6.  The currently demonstrated cervical spine degenerative changes are not shown to be due to a documented injury or other event or incident of the Veteran's extensive period of active service.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability based on degenerative joint disease with limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5260, 5261 (2011). 

3.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability manifested by the post operative residuals of internal derangement based on instability or recurrent subluxation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5257 (2011). 

4.  The Veteran does not have a skull disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).    

5.  The Veteran's cervical spine disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in January 2005, before the initial adjudication of the claims, and in April 2010 and July 2010.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2010 letter provided this notice.  

The claims were readjudicated in June 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2002 to 2010 are associated with the claims folder.  

The Board also notes that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran underwent VA examinations in 2005, 2008 and 2010 to ascertain the severity of the service-connected disabilities and to obtain medical evidence of the nature and likely etiology of the claimed cervical spine and skull disorders.    

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Entitlement to an Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  


Rating Criteria for Spine Disabilities

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In addition, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  


Rating Criteria for Knee Disabilities

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a no percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

Where a veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  


Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

An increased rating for the degenerative joint disease of the lumbar spine

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.  

The evidence for the period of the appeal shows that the service-connected lumbar spine disability is principally manifested by forward flexion performed from 0 to 40 through 70 degrees; extension from 0 to 20 through 30 degrees; left lateral flexion from 0 to 30 degrees; right lateral flexion from 0 to 30 degrees; left lateral rotation from 0 to 25 through 30 degrees; and right lateral rotation from 0 to 25 through 30 degrees.  See the VA examination reports dated in April 2005, December 2008 and August 2010.   

The Veteran has complaints of constant pain, intermittent radiating or shooting pain, decreased motion, and stiffness of the lumbar spine.  The Veteran reported that the pain increased with activity.  

The preponderance of the medical evidence shows that the Veteran performed forward flexion of the thoracolumbar spine beyond 30 degrees.  The April 2005 VA examination indicated that the lumbar spine forward flexion was limited to 30 degrees on repetition.  However, this is the only finding of limitation of flexion to 30 degrees.  

Upon VA examination in December 2008, his forward flexion was to 40 degrees with discomfort at the end point.  The August 2010 VA examination indicated that there was forward flexion of the lumbar spine to 70 degrees, and there was no objective evidence of pain on motion.   

There are no objective findings of ankylosis of the lumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5237 and the general rating criteria have not been met.  

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as will be discussed, additional functional loss warranting a higher evaluation is not been shown.  

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The VA examinations indicated that the Veteran had pain with motion of the lumbar spine.  The April 2005 VA examination showed that there was pain with flexion at 40 degrees and a limitation of flexion to 30 degrees due to pain on repetition.  

However, the December 2008 VA examination showed that flexion of the lumbar spine was to 40 degrees with discomfort at 40 degrees.  

Moreover, the recent August 2010 VA examination noted that flexion of the lumbar spine was to 70 degrees, and there was no objective evidence of pain on motion or any additional limitation of motion or pain on repetition.  

Thus, the Board finds that the demonstrated limitation of motion due to pain including any limitation of motion on repetition is contemplated in the 20 percent rating.  

The Board finds that the medical evidence of record establishes no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  

At the April 2005 VA examination, the Veteran reported having moderate fatigue and weakness with decreased motion and stiffness of the lumbar spine.  However, on examination, there was normal posture and gait.  There was no documented muscle spasm, atrophy, guarding, pain with motion, tenderness or weakness.  

The December 2008 VA examination showed no tenderness, spasm, weakness or atrophy.  The examiner indicated that there was no objective evidence of painful motion, spasm, weakness or tenderness.  Muscle strength was 5/5, and tone was normal.  There was normal coordination.  

As noted, his flexion of the lumbar spine was to 40 degrees with discomfort at 40 degrees.  There was full extension, lateral flexion and rotation of the lumbar spine.  The examiner added that there was no additional limitation of motion on repetition.  
  
The August 2010 VA examination also noted no spasm, atrophy, guarding, tenderness or weakness.  He reported having pain with motion.  However, the examiner indicated that there was no objective evidence of pain on motion.  

The VA examiner further stated that there was no evidence of any additional limitation of motion or pain with repetition.  The examiner added that the reflexes and muscle tone were normal.  There was no evidence of spasm, guarding, weakness, atrophy or tenderness.  

The Board finds that the findings of limitation of motion and weakness are contemplated by the assigned 20 percent rating.  Based on the medical evidence of record, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 or 4.45 is not warranted.  

A rating in excess of 20 percent is not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The preponderance of the evidence does not establish that the service-connected lumbar spine disability is manifested by intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

At the hearing in March 2010, the Veteran testified that he had incapacitating episodes of back pain a couple of times a week and that the episodes lasted for one hour.  This report of incapacitating episodes does not meet the criteria requiring documented episodes of at least four weeks in the past twelve months.     

The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The December 2008 VA examination noted that the Veteran reported having flare-ups of pain, but denied having physician-prescribed bedrest.  The VA treatment records also do not show physician-prescribed bedrest.  

Thus, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for any period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In addition, the Veteran reports are found to be intermittent as to right-sided radicular symptoms.  See the April 2005 VA examination that indicated that he had symptoms of radiating pain and see the August 2010 VA examination that indicated that he reported having no pain into the legs.  

Moreover, there are no identified neurological manifestations that warrant a separate rating.  A separate neurological disability was not detected by VA as the April 2005, December 2008, and August 2010 VA examination indicated that each neurological examination was normal.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of a separate rating under any diagnostic code pertinent to a neurological disability related to intervertebral disc disease.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under this approach, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step or a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the service-connected lumbar spine disability are contemplated by the established rating criteria so that the assigned schedular evaluation is deemed to be adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the criteria reasonably describe the service-connected disability picture, referral for extraschedular consideration is not warranted.


Entitlement to an increased rating for left knee post operative internal derangement with degenerative joint disease

The RO assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, based upon the findings of limited motion with pain of the left knee and a separate 10 percent rating for findings of instability of the left knee under Diagnostic Code 5257. 

The record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5010 and applicable criteria for rating based on limitation of motion.   

The medical evidence in this regard showed that, on VA examination in April 2005, the Veteran had flexion of the left knee from 0 to 130 degrees without pain.  At examinations in December 2008 and August 2010, his range of motion for the left knee was from 0 degrees to 110 degrees.  

The December 2008 VA examination indicated that there was pain at the endpoint of flexion, but no pain on extension.  The August 2010 VA examination noted that there was pain with motion.  The VA examination also indicated that the Veteran voiced complaints of knee pain, locking, giving way, instability and stiffness.   

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, the range of flexion must be limited to 30 degrees or less.  Here, on this record, the Board finding no basis for assigning a rating  higher than 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is assignable if extension of the knee is limited to 10 degrees.  However, the evidence shows that there is full extension of the left knee.  See the April 2005, December 2008, and August 2010 VA examination reports.  Thus, clearly, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

However, there is no showing of an additional limitation of flexion or extension of due to pain involving the left knee.  The April 2005 VA examination noted that there was no objective evidence of pain on motion or additional limitation of motion on repetition.  The Veteran did report having flare-ups of pain every one or two months, lasting for one or two days while he rested.  

The December 2008 VA examination added that there was pain at the endpoint of flexion in the left knee, but no pain with extension.  Significantly, there was no additional limitation of motion on repetition or finding of effusion, edema, deformity or crepitus.  He now reported having daily pain, but denied any flare-ups.  

Finally, the August 2010 VA examination noted that there was pain with range of motion of the left knee.  However, the Veteran did not have any additional limitation of motion on repetition, but there was some additional pain with repetition.  

The Veteran reported that the left knee disability prevented him from walking long distances and that he could only walk 600 feet before stopping.  The Veteran stated that he was only able to stand 15 to 30 minutes.      

Overall, the current rating for the service-connected left knee disability is found to encompass any additional functional loss due to pain in this case.  The disability picture in this sense is not shown to have been productive of any impairment of extension or to have caused a restriction of flexion due to pain that would equate with a limitation to less that 45 degrees.  See DeLuca; supra.  

The VA examinations showed that the Veteran had full extension and flexion to well beyond 40 degrees even when pain and repetitive use were considered.  Thus, an additional loss of extension or flexion left knee motion due to pain or other factors such as weakness, fatigability, incoordination or lack of endurance is not demonstrated.  

The December 2008 VA examination also showed that muscle strength was 5/5.  His gait was normal, and weakness was not detected on VA examination.   

Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.  

To the extent that ankylosis of the left knee is not shown, Diagnostic Code 5256 is not for application.  

As noted, a separate 10 percent rating is assigned to the service-connected left knee disability under Diagnostic Code 5257 based upon the findings deemed to reflect mild instability.   

Significantly, the medical evidence here shows that there is only mild instability or laxity of the left knee on examination.  See the December 2008 VA examination report.  There is no finding or even suggestion of moderate or severe instability or recurrent subluxation.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257. 

Moreover, there is no current findings reflective of a dislocated cartilage manifested by episodes of pain, locking or effusion.  See the August 2010 VA examination and x-ray examination reports, the December 2008 VA examination report; and the April 2005 VA examination reports.  Thus, a higher rating under Diagnostic Code 5258 is not warranted.   

In summary, the Board concludes that a rating in excess of 10 percent for the service-connected left disability on the basis of limitation of motion or due to instability or recurrent subluxation is not warranted.  

The VAOPGCPREC 23-97 and VAOPGCPREC 9-98 have been considered and applied in this case.  

As discussed, a separate compensable rating based on limitation of extension pursuant to VAOPGCPREC 9-2004 is not for application for the any period of the appeal.  

Further, the Board finds that a staged rating is not warranted for any of the service-connected disabilities in this case.  On this record, separate 10 percent evaluations and no higher are assignable for the service-connected left knee disability for the period of the appeal.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  

As noted previously, if the criteria reasonably describe the service-connected disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

As discussed, the manifestations of the service-connected left knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  In this sense, they are not shown to be unusual or exceptional.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedule reasonably describes the service-connected disability picture, referral for extraschedular consideration is not warranted.   


3.  Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran in this case asserts having had a cervical spine injury and a loss of part of his skull as the result of a March 1983 motor vehicle accident during service.  

Regarding the claimed skull disability, on review of the entire record, there is no showing of a current defect or related loss of bone of the skull that can be attributed to the motor vehicle accident as documented in service.   

To the extent that the Veteran now reports being told that he had a loss of part of his skull after the accident in service, the Board must address these statements in terms of credibility and probative weight.  See the Veteran's testimony at the hearing before the Board in March 2010.  

In making all determinations, the Board must fully consider the lay assertions of record.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

However, in this case, the service treatment records for the Veteran's hospitalization in March and April of 1983 only serve to show that his scalp and head were normal, except for a scalp laceration that was 6 to 7 centimeters in size.  Significantly, as reported during service, a skull x-ray study was described as being normal.  

Thus, in light of these specific medical findings during service, the Veteran's current assertions of having suffered an actual skull disability manifested by a medically observable defect or bone loss due to the accident in service are found to be of limited credibility and probative weight.  

The Board also points out that the Veteran has not submitted any medical evidence, in the form of either service treatment records or post service medical evidence that would tend to support his lay assertions as to the extent of any injury sustained in service.    

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a skull disability must be denied on this record.  

Regarding the claimed cervical spine disorder, the Veteran also reports sustaining a cervical spine injury at the time of the motor vehicle accident in service in 1983.  At the hearing in March 2010, he testified that he began to experience neck pain about three or four years after being injured in the accident in service.  

However, the service treatment records do not serve to document distinct complaints or findings of a cervical spine disability during the Veteran's lengthy period of active service.  

Pertinently, the service treatment records confirm that he was hospitalized for treatment for injuries sustained in the accident in March and April 1983 that included lacerations to the left hand, back and right side of the face due to the accident.  Significantly, the cervical spine x-ray studies at that time were reported to be normal, and the service treatment records do not document any complaints or findings of a cervical spine disorder.  

Specifically, an examination report dated in February 1979 indicated that the neck was normal.  A recorded December 1986 health history showed that he had indicated "no' when asked if he had neck pain.  The February 1990 service retirement examination report noted that an examination of the neck and spine was normal.  

The Veteran also was afforded a VA examination in October 1990, but voiced no complaints pertinent to the neck.  On examination, the neck was reported to be within normal limits.  

The VA treatment records after service show that the Veteran first reported having neck pain in April 2004.  A September 2004 VA treatment record noted that an MRI showed degenerative changes and mild spinal stenosis of the cervical spine.  

An August 2010 MRI revealed focal degenerative and hypertrophic changes at C4-C5 and C5-C6 levels and mild associated neural foraminal narrowing at C5-C6.  

While the Veteran is competent to report the onset of neck pain during service, his current assertions are not found to be credible for the purpose of establishing a continuity of symptomatology because that they are inconsistent with earlier, and more reliable information and statements provided by the Veteran in a health care setting during service and thereafter.  

In assessing the competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, supra; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  

The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. App. 336 (2009).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In weighing credibility, other factors the Board may consider are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Here, the Board finds that the medical evidence generated at the time of the Veteran's active service, including his own statements and responses on medical questionnaires, to be highly probative in this matter.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.  

Further, the first statements about the alleged neck injury due to the motor vehicle accident were recorded at the time he filed his claim for compensation benefits in 2004.  Thus, on this record, these current assertions are of limited probative value for the linking the development of current cervical spine pathology to the documented injury or another event or incident of his extensive service.  

Significantly, there is competent evidence that serves to establish that the current cervical spine disability is not related to an injury or other incident of the Veteran's period of active duty.

In August 2010, VA obtained a medical opinion as to whether the Veteran's current cervical spine disability was related to the claimed injury in service, specifically the motor vehicle accident in 1983.   

The VA examiner reviewed the service treatment records and considered the Veteran's own statements concerning his past medical history in light of the diagnosis of degenerative changes of the cervical spine.  The examiner opined that the currently demonstrated cervical spine degenerative disc and joint disease was not due to service.  The examiner based this opinion on the absence of documentation of a cervical spine injury in 1983, when the Veteran had the motor vehicle accident.     

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

For service connection to be established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Thus, a continuity of symptomatology is not established in this case.   

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a cervical spine disorder must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine is denied.   

An increased evaluation in excess of 10 percent for the service-connected left knee disability on the basis of post operative residuals of internal derangement or for the service-connected left knee disability on the basis of degenerative joint disease with limitation of motion is denied.   

Service connection for a claimed skull disorder is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claimed headaches disorder, the Veteran was afforded a VA examination in August 2010 in order to determine whether the claimed headaches were related to an event or incident of his service.  

The VA examiner indicated that he had reviewed the claims folder including the service treatment records and observed that there was no evidence of chronic headaches in service, other than one instance of headaches recorded in association with a viral illness and another incident in 1981 diagnosed as being a tension headache.  

However, the service treatment records also contain notations of complaints and/or treatment for headaches on more than two occasions.  A February 1979 report of medical history indicated that he reported having frequent and severe headaches.  An October 1981 service treatment record indicated that the Veteran had a severe headache.  The assessment was that of possible tension headache.  A July 1986 service treatment record also showed an assessment of tension headaches.  

A December 1986 Health History Review indicated that the Veteran reported having headaches.  A February 1990 report of medical history for the Veteran's retirement examination showed that he reported having frequent and severe headaches.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Accordingly, the RO should provide the Veteran's claim folder to the examiner who conducted the August 2010 VA examination or a suitable replacement so that a medical specialist can review the entire claims folder and fully address the service treatment records in order to prepare an addendum opinion, as to whether the any current headache disability had its clinical onset during service.  

In addition, of review, there is evidence of record that shows that the Veteran's service-connected hearing loss may have worsened since the August 2010 VA examination.  

In a July 2011 statement, the Veteran reported having hearing aids and being told that he might have nerve damage.  The Veteran also submitted audiometric test results dated in July 2011.    

The Veteran is competent to report observable symptoms such as decreased hearing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO also should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the service-connected hearing loss and the claimed headaches disorder.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to ask him to identify all sources of VA and non-VA medical treatment for the service-connected hearing loss and his claimed headaches since service.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain copies of any outstanding medical records.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA including any evidence of treatment for his claimed disabilities.

2.  The RO then should take all indicated action to contact the physician who conducted the August 2010 VA examination (or if he is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran suffers from a current headache disability that had its clinical onset during his extensive period of service.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the preparation of the medical opinion and addendum.  

Attention is invited to the service treatment records dated in February 1979, October 1981, July 1986, December 1986, and February 1990 that refer to headaches during service.  The examiner should provide a rationale for the opinion.  

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  The RO should than schedule the Veteran for a VA audiometric examination to determine the nature and severity of the service-connected hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

4.  After completing all indicated development, the RO then should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


